      Case 1:17-cr-00611-RWS Document 393 Filed 12/04/18 Page 1 of 1

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Plaza
                                                       New York, Ne w York 10007



                                                       December 3, 2018



BY EMAIL

The Honorable Robert W. Sweet
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
                                                                                      MBERS
New York, New York I 0007

       Re:     United States v. Allen Knight, S2 I 7 Cr. 6 I I (RWS)

Dear Judge Sweet:

       The Government writes to respectfully request that the conference for defendant Allen
Knight scheduled for December 7, 2018 be adjourned . The defendant is now scheduled for a
change of plea proceeding in Magistrate Court on December 7, 2018, so the conference is no longer
necessary.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                        I.   FTLED                     Southern District of New York

                                                 By:   '""
                                                       I s""""/_ _ _ _ __

                                                       Jordan Estes/Gina Castellano/
                                                       Alexandra Rothman
                                                       Assistant United States Attorneys
                                                       (212) 637-2543/2224/2580

cc:    James Neumann (by email)
